23 Ill. App. 2d 260 (1959)
162 N.E.2d 260
Gerald B. Heiden, Administrator of the Estate of John A. Heiden, Deceased, Plaintiff-Appellant,
v.
Arvis Gaddberry, et al., Defendants. Ray Lynch, d/b/a Lynch Tavern, Defendant-Appellee.
Gen. No. 10,226.
Illinois Appellate Court  Third District.
October 22, 1959.
Rehearing denied November 30, 1959.
Released for publication November 30, 1959.
Chester Thomson and Alan M. Wienman, for appellant.
Moran, Klockau, McCarthy, and Johnson, and Donald A. Henss, for appellee.
(Abstract of Decision.)
Opinion by JUDGE ROETH.
Affirmed.
Not to be published in full.